The petition in error, with excerpts from the record, which are very incomplete, and do not even show with what crime plaintiff in error was charged or convicted, was filed in this court on the 22nd day of March, 1910. On August 25, 1911, the Attorney General filed the following motion to dismiss the appeal:
"First. That on the 22nd day of March, 1910, there was filed in this court a petition in error in the above entitled cause, with a pretended case-made thereto attached which was marked `Case-made.' That the same is not a case-made nor is it a transcript of the record of the court below. Second. That from said pretended case-made, or pretended transcript, it appears that on the 1st day of October, 1909, the plaintiff in error was sentenced to three years in the state penitentiary at hard labor for the offense for which he was convicted. Third. That on said date in said cause the defendant was given ninety days to make and serve a case-made; that on the 29th day of December, 1909, the court ordered that the defendant be given ninety days from the 29th day of December, 1909, to prepare and serve a case-made, and that the time for filing the appeal in this court be extended for a period of ninety days from the 15th day of February, 1910. Fourth. That although the time granted in said pretended orders has long since expired, the plaintiff in error has not filed in this court a case-made. Fifth. That although the judgment from which plaintiff in error attempts to appeal was rendered almost two years ago, no case-made or transcript has been filed in this court. Sixth. That there is not filed in this court in said pretended appeal, notices of appeal showing service upon the clerk of the district court and the county attorney of Pottawatomie county as required by law. Seventh. That as shown above the pretended appeal was lodged in the office of the clerk of this court on the 22nd day of March, 1910, and no brief as required by the rules of this court has been served upon the Attorney General, or filed with the clerk of said court."
The papers filed are so incomplete as to be absolutely unintelligible. The motion of the Attorney General to dismiss the appeal is sustained. The appeal is dismissed with directions to the trial court to enforce whatever judgment and sentence may have been rendered. *Page 641